Hasicell, J.
Causes in equity come before the law court by two methods of procedure. E. S., c. 77, § § 20, 23 and 25.
I. After decree, entered by the presiding justice at nisi prius, upon appeal, or bill of exceptions.
*338II. Upon report, when the presiding justice is of opinion and so certifies in the record, that any question of law is involved of sufficient importance, or doubt, to justify the same, and the parties agree thereto..
Of this cause, the law court takes no jurisdiction from the record presented, and has no power to hear and determine the same.

Dismissed from the law docket.

Peters, C. J., Walton, Yirgin, Emery and Foster, JJ., concurred.